Title: To Alexander Hamilton from George Washington, 24 September 1792
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon Septembr. 24th. 1792.

Your Letter of the 17th. instant came to my hands by the last Post. Under your statement of the conduct of Thomas Davis Freeman Surveyor of the Port of Plymouth and Inspector of the Revenue of the same, there can be no question with respect to the propriety of superceding him in Office; and from the character given of Mr. John Armistead of the place by the Collector and Inspector, and more particularly by Mr. Johnston of the Senate, there can be as little doubt of his fitness to fill it. I have no objections therefore to Mr. Armistead’s doing it accordingly—of which you may inform him, and that a Commission will be sent to him for this purpose as soon as circumstances will permit.
With esteem, I am Sir &c.
G: Washington
 